EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Dinh X. Nguyen on April 7, 2014.
The application has been amended as follows: 
Claims 26-45
Claims 26-45 are canceled.

Claims 46-61 
Claims 46-61 are added by examiners amendment.

46. A structural framing system having a spacing-bracing member connecting support members comprising:
 a first support member having a first support side and a second support side opposite said first support side;
a second support member having a third support side and a fourth support side opposite said third support side;
a spacing-bracing member having a web lying in a plane, said web having a first side, a second side, a first longitudinal side edge and a second longitudinal side edge;  a first longitudinal flange connected to said first longitudinal side edge and a second 

said spacing-bracing member extending between over, under, or through said first support side to said second support side of the first support member and connected to the third support side and extending over, under, or through to a fourth support side of the second support member; said first and second longitudinal flanges and said web spanning between said second support side at said first support member and said third support side of said second support member, said abrasive edges of the first and second longitudinal flanges engage said second support side of said first support member and said third support side of said second support member.

 said first and second support members having top end and bottom ends and an aperture extending through a web; each aperture having a perimeter first side, a perimeter second side opposite said perimeter first side, a third perimeter side opposite a fourth perimeter side located along a bottom edge of the aperture;
 said first web finger of said first spacing-bracing member extending through said aperture of said first support member to snuggly engage said fourth perimeter side or at both said perimeter first side and said perimeter third side allowing said web extension to snuggly fit between said perimeter first side and said perimeter third side;
said second web finger of said spacing-bracing member extending through said aperture of said second support member to snuggly engage said fourth perimeter side or at both said perimeter first side and said perimeter third side.
48. The structural framing system according to claim 46 wherein said first and second longitudinal flanges and said first and second web fingers of said longitudinal spacing-bracing member have ridges and grooves.
49. The structural framing system according to claim 47, wherein said first and second web fingers form C or L-shaped hook configurations, said first and second web fingers extending through said apertures of said first and second support members.
50. The structural framing system according to claim 46, wherein said first and second longitudinal flanges have at least one intermediate cutout with teeth.

52. The structural framing system according to claim 47, wherein said abrasive edges of said first and second longitudinal flanges comprise jagged edges or teeth to engage said first support member and said second support member; and wherein said web of said spacing-bracing member having at least one fastener hole.
53. The structural framing system according to claim 47, wherein at said first cutout said first and second longitudinal flanges abut said second side of said first support member and said first web finger abuts the first side of said first support member; 
wherein at said second cutout said first and second longitudinal flanges abut said third side of said second support member and said first web finger abuts the fourth side of said second support member;
and wherein said first and second web finger have a web extensions to accommodate first and second support members of varying sizes. 
54.  The structural framing system according to claim 47, wherein at least one of said first and second longitudinal flanges has a lip extending toward said web.
55. The structural framing system according to claim 47, wherein at said first cutout a first flap extends away from said first longitudinal flange;
and wherein at said second cutout a second flap extends away from said second longitudinal flange.

and said first web finger of a second spacing-bracing member passes through said aperture of said first support member and overlaps the first web member of the first spacing bracing member. 
57.  The structural framing system according to claim 47, wherein at least one of said first web finger and said second web finger of has a U-shaped hook.
58. The structural framing system according to claim 49, wherein said first longitudinal flange and said second longitudinal flange have teeth; and where a distal edge of said first and second web fingers have C-shaped hooks have teeth.
59. The structural framing system according to claim 49, wherein first longitudinal flange and said second longitudinal flange extend outward from the web at an angle.
60. The structural framing system according to claim 49, wherein angular lips with lip notches extend from a distal edge of said first longitudinal flange and said second longitudinal flange, and said angular lips extending either outward away from said first and second longitudinal flanges or inward toward said first and second longitudinal flanges.
61. The structural framing system according to claim 49, wherein first and second longitudinal flanges of extend above and below said web. 



Reasons for Allowance

Claims 46-61 are allowable. 
The prior art of record fails to teach or adequately suggest a structural framing system with the combination of characteristics specified in the independent claim.  Of particular note are the requirement for four cutouts with that extend into the web of the spacing bracer member with two side edges that have acute or obtuse angles and first and second longitudinal flanges with abrasive edges that engage the second support side of the first support member and the third support side of said second support member.   There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was filed to modify the prior art to obtain the applicant's invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art included on the attached PTO-892 is made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633